Cite as 2015 Ark. App. 7

                 ARKANSAS COURT OF APPEALS
                                        DIVISION III
                                       No. CR-14-385

DEWAYNE BROWN                                      Opinion Delivered January 14, 2015
                                APPELLANT
                                                   APPEAL FROM THE CRITTENDEN
V.                                                 COUNTY CIRCUIT COURT
                                                   [NO. CR-09-809]

STATE OF ARKANSAS                                  HONORABLE JOHN N.
                                   APPELLEE        FOGLEMAN, JUDGE

                                                   AFFIRMED; MOTION GRANTED



                                RITA W. GRUBER, Judge

       Appellant Dewayne Brown entered a plea of guilty to residential burglary and theft

of property on August 28, 2009, and he was sentenced to five years’ probation. On

November 23, 2010, his probation was revoked, and he was sentenced to forty-eight

months’ probation. The State filed a petition to revoke appellant’s probation on December

28, 2012, alleging that he violated the conditions thereof by failing to pay fines, costs, and

fees; failing to report to probation; failing to pay probation fees; failing to notify the sheriff

and probation officer of current address and employment; and possessing and using marijuana

and cocaine. After a hearing, the trial court found that appellant had violated the conditions

of his probation by failing to report to his probation officer as directed and sentenced him

to five years in the Arkansas Department of Correction.

       Pursuant to Arkansas Supreme Court Rule 4-3(k) and Anders v. California, 386 U.S.
738 (1967), appellant’s counsel has filed a motion to withdraw, stating that there is no merit
                                    Cite as 2015 Ark. App. 7

to an appeal. The motion is accompanied by an abstract and addendum of the proceedings

below and a brief in which counsel explains why there is nothing in the record that would

support an appeal. The court’s decision to revoke was the only adverse ruling. The clerk of

this court served appellant with a copy of counsel’s brief and notified him of his right to file

a pro se statement of points for reversal within thirty days. Appellant has filed no pro se

points.

          From our review of the record and the brief presented to us, we find compliance with

Rule 4-3(k) and that there is no merit to an appeal. Accordingly, we affirm the order of

revocation and grant defense counsel’s motion to withdraw.

          Affirmed; motion granted.

          GLOVER and WHITEAKER, JJ., agree.

          C. Brian Williams, for appellant.

          No response.




                                               2